Citation Nr: 1707479	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  13-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with recurrent major depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to June 2010. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter was remanded by the Board in August 2015 for additional development.  

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have residuals of an in-service left eye injury or any currently diagnosed left eye disability.

2.  Throughout the entire appeal period, the Veteran's service-connected PTSD symptoms did not more nearly approximate the criteria for total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left eye disability have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2016).

2.  The criteria for the assignment of a rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.126, 4.130, Diagnostic Code 9411 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in August 2011.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  The letter also notified the Veteran what types of evidence are necessary to establish a disability rating and service connection. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that the duty to assist requirements have been fulfilled under the VCAA.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations concerning his PSTD and left eye disability claim in September 2011 and July 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations are adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all pertinent evidence of record, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4). 

In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  Morris v. Derwinski, 1 Vet. App. 260 (1991).  Moreover, VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Swann v. Brown, 5 Vet. App. 229 (1993).  Here, per the Board's August 2015 remand directives, the RO in October 2015 requested that the Veteran complete an appropriate authorization form to allow VA to obtain any private treatment records; the Veteran failed to do so.  Under these circumstances, the Board finds that, with respect to this request, no further VA action is required.  Additionally, in January 2016 the Veteran submitted a waiver of the 30 day waiting period and reported that he had no additional evidence to submit.  

Additionally, the Veteran and his representative have both submitted written argument, and there is no indication of any outstanding relevant records that need to be obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Analysis

A. Service Connection- Left Eye

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d) (2016).

The Veteran asserts that he suffered a left eye injury during service.  In a January 2013 statement in support of his claim, he asserted that he was hit with a butt of a rifle in the eye and suffered abrasions of the cornea.  It was reported that the Veteran's trauma that occurred during service did not currently affect his life activities but that there would be a possibility that his eyes, as they aged, would become affected due to the eye trauma.  

A review of the Veteran's service treatment records shows that in August 2005, he was treated for left eye pain after being struck with a rifle.  The treatment note indicated that the Veteran experienced blurry vision, eye lid edema, and abrasions to the cornea.  A May 2006 service treatment record shows that in a physical exam for a motor vehicle operator's license, the Veteran's vision was noted as 20/20 with no impairments noted.  An April 2010 separation report of medical history showed that the Veteran self-reported that he did not experience any eye troubles.  

A September 2011 VA eye examination report shows that the Veteran was diagnosed with no eye conditions.  The examiner noted no findings of eye disease, injury, cornea pathology, keratoconus, scaring, or pterygium.  Examination of the Veteran's eyes showed normal optic nerve, normal vessels, normal macula, and normal lenses.  The Veteran's visual acuity was 20/20 for both eyes.  The examiner remarked that there was no eye pathology to render a diagnosis.  

Based on a review of the evidence, the Board finds that service connection for a left eye disability is not warranted.  The Board finds the September 2011 VA examination report and medical opinion to be persuasive and to be uncontradicted by any contrary competent evidence to confirm a diagnosis of an eye disability.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  That opinion was based on a full review of the record, including the service treatment records, VA treatment records, the Veteran's statements, and a thorough clinical evaluation.  Neither the Veteran nor his representative has presented or identified any contrary medical opinion that would support the claim for service connection for a left eye disability.  The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In the absence of any current diagnosis of a left eye disability, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The only evidence in support of the Veteran's claim are his own contentions.  However, the Board notes that the Veteran's own reports indicate that he does not currently have a left eye disability, only that he may have complications stemming from his eye trauma in service as he ages.  Here, the Board finds that the Veteran's own statements weigh against his claim as they are speculative in nature and tend to show he has no current left eye disability.  

The Board has considered all of the evidence of record, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 3.102 (2016).

B. Increased Rating- PTSD

The Veteran asserts that his service-connected PTSD is more disabling than compensated by the 70 percent disability rating currently assigned.  Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The General Rating Formula for Mental Disorders provides that a 70 percent rating is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

A 100 percent rating is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Federal Circuit has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.

VA considers psychiatric disabilities based using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

(The Board notes that the newer DSM-5 has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board a few years prior to that date.)

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

Review of the evidence of record reflects that a June 2011 private treatment report from a licensed mental health counselor indicated that the Veteran had been married for five years and had no children.  The Veteran reported that he had on-going issues since July 2010 with sleep disrupted by nightmares and intrusive fear inducing memories of experiences from his time in the Philippines.  He reported that during sleep he would experience nightmares and night terrors, and would often wake feeling jumpy and in a cold sweat.  He reported being anxious in public situations unless his wife accompanied him and stated that he did not like to go outside, except for his backyard.  The Veteran's wife reported that sometimes he would not go in his backyard whether she was there or not.  The Veteran reported checking and double checking locks in his house.  The Veteran reported issues driving as he expected the car in front of him to blow up and experienced paranoia driving by himself.  It was reported that the Veteran was enrolled at a local community college and had trouble attending three weeks of class during one quarter due to the number of students in the room.  He was able to change into a program that better suited his needs and interests.  He reported feelings of inadequacy surrounding his lack of financial contribution to his family.  He reported that his relationship with his wife had changed and at times felt more like a roommate situation.  The Veteran reported hearing noises at night that caused his heart to flutter and that his imagination would go wild.  These incidents were reported to last 15 to 20 minutes.  Loss of memory was also reported and the Veteran used a date book and calendar on his phone to remember names, dates, and appointments.  The counselor diagnosed the Veteran with PTSD.  

A September 2011 VA examination report shows that the Veteran reported symptoms of trouble leaving the house; difficulty around crowds and strangers; issues driving long distances by himself; depression; restlessness; general anxieties; difficulty concentrating; temper; easily started; and suspiciousness.  He reported that the severity of the symptoms were severe, constant, and continuous.  The Veteran reported that the symptoms affected his total daily functioning which resulted in difficulties with working, school, and relationships.  He also reported sleep difficulties for the last one and half years.  No history of violent behavior or suicide attempts were reported.  The Veteran was noted to have a good relationship with his mother and father, as well as a fair relationship with his one sibling.  The Veteran also reported that he was married and the relationship was going well as she was very supportive.  The Veteran reported no major changes in his daily activities since he developed his mental condition, although he did report major social functioning changes as he did not socialize anymore.  The Veteran reported that he had not worked since separation from service but did attend college and did worry about finding employment.  He reported that his unemployment was not due primarily to the effects of his mental condition.  

Mental status examination showed that the Veteran's orientation was within normal limits; appearance and hygiene were normal; behavior was normal; he maintained good eye contact during the exam; affect and mood showed anxiety, depressed mood, and impaired impulse control.  The Veteran reported feeling overwhelmed by the people outside of his home as he felt blue stuck at home most of the time without motivation.  His communication and speech were within normal limits.  Impaired attention and focus were noted.  The Veteran executed serial 7s and 5 step commands on the first instruction.  Panic attacks were present and occurred more than once per week.  Signs of suspiciousness were noted.  No history of delusions or hallucinations were noted or observed.  Obsessive compulsive behavior was absent.  The Veteran was noted to have appropriate thought processes and was able to understand directions.  No slowness of thought was observed.  Judgement and abstract thinking were noted as normal.  Memory was noted as impaired to a mild degree although MSE and BCSE testing showed memory in a normal range.  Suicidal and homicidal ideation were absent.  The examiner diagnosed the Veteran with PTSD with mild depressive disorder.  A GAF of 50 was assigned.  

A February 2015 VA mental health treatment record noted that examination of the Veteran showed that his attitude was cooperative; no abnormal movements; good eye contact; affect was full range and appropriate; mood was euthymic; normal speech rate, rhythm, and volume; psychomotor activity was normal; thought process was linear and goal directed; thought content was normal; and no suicidal or homicidal ideations were noted.  

A July 2015 VA PTSD examination noted symptoms of PTSD that included recurrent distressing memories, anxiety with panic attacks, hypervigilance, insomnia, suspiciousness, irritability, decreased concentration, and exaggerated startled response.  Symptoms of the Veteran's depression included depressed mood, loss of interest in activities, social withdrawal, and poor self-esteem.  The examiner noted that the Veteran's depression was a progression of the his PTSD.  The examiner reported that the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran had been married for nine years, which he described as a good relationship that was strained by his anxiety and withdrawal from social activities.  The Veteran also had a five month old son.  The Veteran reported that he spent his free time cleaning the house, enjoyed cooking, and would socialize with his aunt and uncle.  He reported reading mysteries and novels.  The Veteran reported exercising intermittently.  He reported that he had no current friends and was not engaging much socially.  

The Veteran reported that he was not employed and had not worked since separation from service.  He reported that he would panic when he would leave his house and had tried getting additional education but made it through only a half a semester because of anxiety.  The Veteran was not in current mental health treatment and had not been hospitalized for his PTSD.  He reported poor sleep with disturbing dreams.  The Veteran reported that he had intermittent thoughts of suicide but no current plan for self-harm.  He reported hypervigilance in public and being anxious in crowds.  He also reported that he was forgetful of recent events and details of conversations.  The examiner noted that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, near continuous panic or depression affecting the ability to function independently, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work and work like settings, and suicidal ideations.  The examiner noted that the Veteran's grooming and hygiene were good, with organized, linear thought processes and full orientation.  No signs or symptoms of psychosis were noted.  The examiner concluded that the Veteran's PTSD symptoms would likely affect his performance and ability to sustain sedentary activities of gainful employment, especially if required to work in a public setting around others.  

A December 2015 VA treatment record shows that the Veteran reported nightmares almost every night.  He reported that he would get easily agitated.  He also reported experiencing a suicidal ideation a few months prior.  Mental status examination showed that the Veteran was cooperative, orientated to all spheres, affect appropriate, mood euthymic, no hallucinations, thought processes and associations were linear and goal directed.  No delusions were noted.  

Based on a review of the evidence, the Board finds that the Veteran's PTSD is appropriately rated as 70 percent disabling.  In continuing the 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, by as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for an anxiety disorder.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

During the appeal period, the Veteran's PTSD has been manifested by panic attacks, chronic sleep impairment, mild memory loss, depression, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work relationships.  The Board finds that this symptomatology is consistent with occupational and social impairment, with deficiencies in most areas, the criteria for a 70 percent rating.  The Board recognizes that the symptoms noted in the rating schedule are not intended to constitute an exhaustive list.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating are demonstrated throughout the appeals period. 

Moreover, the Board finds that a rating higher than 70 percent is not warranted for any part of the appeal period.  The evidence shows that he maintained independent functionality.  The evidence of record does not show symptomatology commensurate with a 100 percent schedular rating, demonstrating total occupational and social impairment.  The Veteran has not demonstrated total social impairment. The Board notes that the Veteran has been awarded a total rating based on individual unemployability (TDIU) due to PTSD which reflects the severity of his symptoms in preventing him from gaining and maintaining employment.  However, there is no evidence that the Veteran is totally socially impaired.  Here, the Board notes that the Veteran was living with his wife and son, as well as socializing with his aunt and uncle.  The Veteran also reported having a good relationship with his parents and a fair relationship with his one sibling.  Additionally, he was found by all medical professionals to able to conduct activities of daily functioning despite the severity of his PTSD.  The Board also notes at the Veteran did not show gross impairment in thought processes, persistent delusions or hallucinations; grossly inappropriate behavior; a persistent danger hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

While the Veteran reported that he would experience panic attacks when going outside his home, or while driving, and would sometimes not be able to leave his house, the Board notes that the Veteran was able to complete some of these activities when accompanied by his wife.  The Board finds that the weight of the evidence shows that the Veteran is severely socially impaired but not totally socially impaired, which is reflective of his current 70 percent disability evaluation. 

The Board further notes that a GAF score of 50 was assigned during the appeal period, but that this alone does not support the assignment of any higher rating during the appeal.  According to the DSM-IV, GAF scores ranging from of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

In this case, the assigned GAF scores are indicative of serious symptoms; this is reflected in the Veteran's current rating of 70 percent.  A GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, they must be considered in light of the actual symptoms of the Veteran's disability, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2016).  In this case, the Board finds that the extent and severity of the Veteran's actual PTSD symptoms reported during the entire appeal period are suggestive of occupational and social impairment with deficiencies in most areas, as contemplated in the assigned 70 percent rating, regardless of the GAF scores.  A review of the Veteran's VA treatment records does not suggest that his symptoms are of the frequency and severity of total social and occupational impairment.  The Board finds that the descriptions of the Veteran's symptomatology noted during mental evaluations are the most accurate guide to identifying the severity of the psychiatric condition.

Consideration has been given to assigning staged ratings.  However, the Board finds that at no time during the period in question has the disability warranted higher schedular ratings than those assigned because total social and occupational impairment due to psychiatric symptomatology has not been not shown during the period under review.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, as discussed above, that the Veteran's PTSD symptomatology does not represent the criteria required for a 100 percent rating at any point during the appeal period. 

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability dies not result in total social and occupational impairment at any point during the appeal period.  The Board finds that those reports and the treatment records are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserts that his service-connected PTSD is worse than evaluated, the Board points out that the predominant findings on during clinical examinations and treatment reports over the years do not establish that he has more severe disability in this respect. 

Accordingly, the preponderance of the evidence is against the assignment of a rating greater than 70 percent for PTSD with recurrent major depression, and the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C. Extraschedular Rating

Although without authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above shows that all of the symptoms of the PTSD are fully contemplated by the applicable rating criteria.  There is neither evidence nor allegation of symptoms causing occupational impairment that is not encompassed by the schedular ratings assigned.  Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.  Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Based on the above, the Board finds that referral for extraschedular consideration is not warranted.  Additionally, the Board notes that the Veteran has been awarded TDIU based upon his PTSD symptomology for the entire period on appeal.  


ORDER

Entitlement to service connection for a left eye disability is denied.  

Entitlement to an initial rating in excess of 70 percent for PTSD with recurrent major depression is denied.


REMAND

Service Connection- Bilateral Knee Disability

The Veteran asserts that he has a bilateral knee disability that was incurred during active duty.  

A review of the Veteran's service treatment records shows that in September 2008 he was treated for bilateral knee pain located at the inferior poles of the patella and in the popliteal fossa.  An x-ray of the right and left knees revealed no abnormalities and he was assessed with tendonitis patellar.  

Post service, a September 2011 VA examination report showed that after a thorough examination, no knee disabilities could be diagnosed, and the Veteran was assessed with no diagnosis as there was no pathology to render a diagnosis.  

A November 2015 VA treatment report shows that the Veteran reported bilateral knee pain as he had started running for exercise.  The Veteran was diagnosed with patellar tendonitis.  

Here, the Board finds that another VA examination is warranted to determine whether the Veteran's current diagnosis of patellar tendonitis is due to or onset during his active service.  While the Veteran was provided a VA examination in September 2011, that examination report noted no bilateral knee diagnosis.  More recent VA treatment records now indicate he has a current diagnosis of patellar tendonitis.  Therefore, an additional VA examination must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed bilateral knee disability.  All indicated tests should be accomplished, and all clinical findings reported in detail. The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider the Veteran's statements regarding onset and continuity of symptomatology regarding his knee disability, as well as the September 2008 in-service diagnosis of patellar tendonitis and the November 2015 post-service diagnosis of patellar tendonitis.  The examiner must provide a response to the following:

Is it at least as likely as not (50 percent probability or greater) that the bilateral knee disability is related to active service?

The examiner must provide a complete rationale upon which his/her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his/her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

2.  Then, readjudicate the claim on appeal. If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


